Citation Nr: 0834844	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  07-20 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cold injury to the 
feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
February 1946.  

This appeal arises from a November 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

The Board of Veterans' Appeals (Board) in a March 2008 
decision reopened the veteran's claim for service connection 
for cold injury to the feet.  The issue was remanded to 
obtain a medical examination and an opinion.  The veteran was 
examined by VA in June 2008.  VA has substantially complied 
with the orders of the Board in its March 2008 remand.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran served as a combat infantryman in World War 
II in the Ardennes during the winter of 1944-1945.  

2.  The veteran states he sustained frostbite of the feet in 
service.  

3.  The veteran's symptoms of burning, sensitivity to cold, 
loss of sensation and pain have been variously attributed to 
frostbite, peripheral neuropathy, peripheral vascular disease 
and other disorders.  


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the criteria for service connection for cold injury to 
the feet have been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (d) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The decision below grants service connection for cold injury 
to the feet.  It is therefore unnecessary to address whether 
VA has adequately addressed VA's duties to notify and assist 
the veteran with his claim.  

The veteran is seeking service connection for a cold injury 
to the feet.  The pivotal factors in the case are the time, 
place and circumstances of the veteran's service.  The 
veteran served in the infantry during World War II in the 
Ardennes in the winter of 1944-1945.  It is well known that 
GI's were exposed to conditions of extreme cold during that 
winter, particularly those who were fighting in the Ardennes.  
For his service the veteran was awarded a Combat 
Infantryman's badge, Purple Heart, and three Bronze Stars for 
his service.  His military service in the infantry as a 
rifleman who sustained shrapnel injuries to his feet clearly 
establishes the veteran was engaged in combat in service.  
The veteran asserts he sustained cold injury to his feet in 
service.  That assertion is consistent with the 
circumstances, conditions and hardships of the veteran's 
service.  38 C.F.R. § 3.304 (d) (2007).  

The veteran's service medical records include an induction 
examination in December 1943 that noted his feet were normal.  
In February 1945 the veteran sustained shell fragment wounds 
to the left ankle and right foot.  The service separation 
examination in February 1946 included diagnoses of residuals 
of shell fragment wounds to the left arch and ankle, and 
second degree pes planus of the right foot.  

In March 2008 a VA examiner reviewed the veteran's service 
records.  She noted they did not indicate the veteran 
sustained a cold injury in service, but at the same time, the 
service records were sparse and could not be depended upon to 
fully reflect the veteran's medical condition while in the 
military.  The Board, however, finds the veteran credible, 
and therefore, concludes he did sustain cold weather injury 
to the feet in service, even though there is no official 
record of such an incurrence.   

Thereafter, as early as September 1946 the veteran complained 
of his foot or feet feeling cold, and VA outpatient treatment 
records dated in the 1990's and early 2000's reveal the 
veteran complained his foot felt cold and he reported having 
frostbite in service.  VA outpatient treatment records from 
that period did not include a medical history of either 
diabetes or alcoholism.  Evaluations indicated he had 
decreased pin-prick sensation in his legs and feet.  The 
diagnoses included peripheral neuropathy, a provisional 
diagnosis of frostbite of the left leg; diabetic neuropathy, 
onychomycosis and peripheral vascular disease.  

An October 2000 statement from a VA nurse reads in part, as 
follows:  "[The veteran] is a 75 year old World War II 
veteran who fought in the Battle of the Bulge . . . He had 
frostbitten feet in Germany and now suffers from peripheral 
vascular disease [with] some neuropathy.  

Beginning in May 2001 VA outpatient treatment records reflect 
the veteran had  numerous health problems which affected his 
lower extremities.  His VA records of podiatry care 
consistently include diagnostic assessments of frostbite 
residuals.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The medical records clearly include diagnoses of various 
disorders of the feet.  There is satisfactory evidence as is 
explained above of service incurrence of a cold injury.  In 
weighing the evidence pertinent to the question of whether 
there is a nexus between the cold injury in service and any 
current disorder of the feet, the Board observes there is 
evidence which diagnose the veteran's symptoms as due to 
disorders other than a cold injury, as well as those which 
reflect these symptoms are residuals of frostbite.  

The veteran's representative has requested that the doctrine 
of reasonable doubt be applied this case. See 38 C.F.R. 
§ 3.102 (2007).  The regulations provides it is the defined 
and consistently applied policy of the VA to administer the 
law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin such doubt 
will be resolved in favor of the claimant.  By reasonable 
doubt is meant one which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  

Resolving doubt in favor of the veteran, it may be concluded 
that current medical findings are manifestations of the 
residuals of cold injury to the feet.  


ORDER

Service connection for residuals of cold injury to the feet 
is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


